Citation Nr: 1741277	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has since been transferred to the RO in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.  In support of his claim, he has submitted a private audiology examination report, dated August 2014, which reflects a right ear puretone average of 68 decibels and a left ear puretone average of 65 decibels on audiometric testing.  There is report of word recognition scores of 68 percent for the right ear at 80 decibels, 80 percent for the left ear at 75 decibels, and 92 percent bilaterally at 70/75 decibels.  The type of word list used is not identified.

The Board is not competent to determine which word recognition scores are the correct values to use for VA rating purposes.  Assuming arguendo the lower values apply, the Veteran could potentially be entitled to a compensable rating if and only if the private examiner used a Maryland CNC Word List.  See 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.  As such, the AOJ must contact the private audiologist for clarification of the word list used to evaluate the Veteran's speech discrimination ability.  Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that VA was required to seek clarification of a private examination report as to the type of word list testing conducted as this was "relevant, factual, and objective" information that appeared obtainable).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2016. 

2.  Contact the Oregon Hearing Health Service and request clarification as to the type of word list used to evaluate the Veteran's speech discrimination ability during his August 2014 examination.

3.  If and only if the private examiner used the Maryland CNC Word List in August 2014, obtain clarification from a VA examiner as to which word recognitions score(s) are consistent with VA examination criteria.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




